Citation Nr: 1208556	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  10-27 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 2000 to April 2001 and from November 2002 to August 2003.  The Veteran had service in Southwest Asia from November 2002 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In October 2011, the Veteran and a witness testified at a Travel Board before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Prior to active service in 2002, the Veteran had complaints of fatigue, complaints of painful joints, and a diagnosis of "probable seronegative rheumatoid arthritis." 

2.  The Veteran is less than credible with regard to the onset date of his fatigue.

3.  The Veteran does not have a diagnosis of chronic fatigue syndrome, and does not exhibit objective indications of chronic fatigue as a manifestation of an undiagnosed illness, or as part of a medically unexplained multi-symptom illness, that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more post service, or is otherwise attributable to service. 


CONCLUSION OF LAW

A disability manifested by chronic fatigue, to include chronic fatigue syndrome, an undiagnosed illness manifested by fatigue, or as part of a medically unexplained multi-symptom illness, was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. § 1110, 1117, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.317 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in October 2009, the Veteran was informed of what evidence was required to substantiate his claim, of his and VA's respective duties for obtaining evidence, and of the criteria necessary for assignment of an effective date and disability rating in the event that service connection is granted.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), and private and VA medical records.  Additionally, the claims file contains the statements of the Veteran, to include his testimony at a Board hearing, in support of the claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim for which VA has a further duty to attempt to obtain.

VA examinations and opinions with respect to the issue of appeal were obtained in December 2009 (with addendums in December 2009 and January 2010) and March 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions are adequate as they are based on a thorough review of the Veteran's clinical records, an interview with the Veteran regarding his symptoms, and a consideration of laboratory test results.  Rationale is provided for the opinions given.  The Board acknowledges that the December 2009 VA examiner opined that she was unable to comment without resort to mere speculation as to whether any of the Veteran's problems were service connected; however, she also stated that the Veteran's fatigue was more likely than not due to his shift work; thus, she did provide an opinion as to etiology.  She also noted that there were no clinical objective indications of the fatigue.  Thus, the Board finds that an adequate examination and opinion is of record.

The Board acknowledges that a November 2005 record, as discussed below, reflects that the "possibility of fibromyalgia has to be considered in his differential diagnosis as he has fatigue associated with nonrestorative sleep, diffuse arthralgias and myalgias, symptoms suggestive of irritable bowel, and charley-horse cramping discomfort."  The Board finds that a clinical opinion as to whether or not the Veteran has fibromyalgia is not necessary in the present case, as the evidence discussed below reflects that the Veteran's symptoms of fatigue associated with nonrestorative sleep, and diffuse arthralgias and myalgias were present prior to service in Southwest Asia and were first clinically noted when the Veteran was not on active duty.  There is no indication of the record that they are related to his first period of service.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)
 
The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria 

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Undiagnosed Illness or Unexplained Multi-symptom Illness

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016. 3 8 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1). 

A 'Persian Gulf Veteran' is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317.  A 'qualifying chronic disability' includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness, and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i). 

Objective indications of a chronic disability include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6 month period will be considered chronic.  The 6 month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317(a)(2)(5). 

Compensation shall not be paid under 38 C.F.R. § 3. 317 if: (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c). 

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service. Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317. VAOPGCPREC 8-98. 

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of an analogous Diagnostic Code. Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

The Court has also held that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD 214 reflects service in Southwest Asia from November 2002 to June 2003.  The Veteran contends that he has chronic fatigue syndrome, to include as due to an undiagnosed illness.  The Board finds, for the reasons noted below, that the Veteran does not have a competent diagnosis of chronic fatigue syndrome, or a chronic undiagnosed illness manifested by fatigue, or fatigue as part of a chronic medically unexplained multi-symptom illness, incurred during active service in the Southwest Asia Theater of operations during the Persian Gulf War.  Moreover, the Board finds that the Veteran does not have a chronic disability manifested by fatigue, otherwise due to active service. 

As noted above, a qualifying chronic disability under 38 C.F.R. § 3.317 includes chronic fatigue syndrome or fatigue as part of a chronic medically unexplained multi-symptom illness.  Initially, the Board notes that the Veteran has not been diagnosed with chronic fatigue syndrome, and has not been shown to have fatigue as part of a chronic medically unexplained multi-symptom illness.  

August 2002 records, prior to the Veteran's active service in Southwest Asia, reflect that the Veteran had progressive symmetric polyarthralgaias.  He reported pain which occasionally awakens him from sleep at night.  The report reflects that the Veteran reported a "6 year history of fatigue".  It was noted that "he normally falls asleep without difficulty but has problems waking up in the morning and does not feel that his sleep is restorative."

A September 2002 record reflects that the Veteran had probable seronegative rheumatoid arthritis.  The record reflects that when evaluated in April 2002, the Veteran had active synovitis of the bilateral PIP and MCP joints.  It was noted that the Veteran had recently received notice that his unit would be activated and he may be deployed.  

The Veteran's June 2003 post-deployment form reflects that the Veteran reported "still feeling tired after sleeping" in June 2003, but that he did not feel that way during his deployment.  The Veteran's July 2003 report of medical history reflects that he reported that he does not have frequent trouble sleeping.

A September 2005 record reflects that the Veteran had multiple joint pain.  The assessment was multiple arthralgias.  

A November 2005 record reflects that the Veteran reported that his joint pain is near constant and awakens him from sleep at night.  It was also noted that he has fatigue associated with nonrestorative sleep.  It was noted that it may take him anywhere from a few minutes to several hours to fall asleep, and once asleep, he usually maintains uninterrupted sleep but does not feel rested upon arising in the morning.  (This statement seems to conflict with the Veteran's statement that he is awakened by pain.)  It was noted that he worked full time and "stands on his feet all day long repetitively lifting 10-20 pounds."  It was noted that the "possibility of fibromyalgia has to be considered in his differential diagnosis as he has fatigue associated with nonrestorative sleep, diffuse arthralgias and myalgias, symptoms suggestive of irritable bowel, and charley-horse cramping discomfort.  Finally, depression may be contributing to his symptoms."  

An August 2009 primary care note reflects that the Veteran reported no sleep problems.  

A September 2009 VA initial psychiatric evaluation record reflects that the Veteran reported a problem "getting over" his marriage which had ended after six years.  He reported that he was lonely and mistrustful.  The report reflects that sleep can be difficult for the Veteran but he consumes "a lot of caffeinated beverages".  It was noted that he drinks 76 ounces of Mountain Dew a day.  It further reflects that the Veteran reported that when he falls asleep, he is able to stay asleep, averaging five to eight hours of sleep.  He was diagnosed with dysthmic disorder.  It was noted that he had low blood sugar on laboratory testing and fatigue of unknown origin.  The examiner recommended that the Veteran speak to his medical doctor about his fatigue and low energy level.  

A September 2009 VA primary care record reflects an impression of malaise, fatigue, decreased energy, and sleep and appetite disturbances.  Differential diagnoses included dysthmia, major depression, thyroid disorder, and sleep apnea.  The examiner advised the Veteran to cease his tobacco use because carbon monoxide in tobacco products can contribute toward hypoxia and some of his symptomatology.  

A December 2009 VA primary care note reflects that the Veteran reported fatigue with low energy.  His thyroid function studies were normal, and his sleep apnea study was negative.  His CBC (complete blood count) was normal with no anemia.  There were no significant findings on comprehensive metabolic profile.  It was noted that the Veteran had irregular sleep patterns.  The report reflects that the Veteran works for temporary agencies and his work schedules are inconsistent.  It was noted that he sometimes will work first shifts, sometimes second shift, and sometimes "graveyard shift".  The examiner advised the Veteran to use more consistent sleep patterns and to cease using tobacco because it can be a stimulant.

The evidence of record also includes a December 2009 VA examination report, with addendums in December 2009 and January 2010.  The report reflects that the Veteran reported that he "feels fatigued all of the time" and it began in 2004.  He reported that he was working the day shift during the summer but had recently been switching to the nightshift.  The Veteran reported that he is tired all of the time and has difficulty maintaining and falling asleep.  He also reported difficulty waking up.  The examiner opined that the Veteran had fatigue of unknown etiology, and more likely than not due to his shift work.  She further noted that there were no clinical objective indications of the fatigue.  

A March 2011 VA examination report reflects that the Veteran reported that he is extremely fatigued when he is home and has little interest in activities and engaging in meaningful relationships.  He reported that he ranges from an average of 4 to 10 hours of sleep.  He reported that "once in awhile he awakes during the night but not very often."  He also reported difficulty falling or staying asleep.  The examiner noted that the Veteran experienced "mild symptoms of depression and mild symptoms of anxiety.  He endorsed problems of loss of interest, loss of energy, and feeling tired and fatigued."  It was noted that he worked full time and had missed less than one week in the past year; the cause of time lost was VA appointments.  The Veteran reported that his fatigue started in 2003.  The examiner opined that the Veteran met the criteria for dysthmic disorder as he feels fatigue and low energy most days when he is off work, and he lacks interest and motivation to do things outside of work.  

The Veteran testified at the October 2011 Board hearing that he never reported a six year history of fatigue at the time of his August 2002 examination.  The Veteran also testified that he first noticed fatigue between 2005 and 2009, and that he has no problem going to sleep, but a problem waking up.  He reported that he did not recall complaining of fatigue on his January 2003 post deployment health assessment.  He further testified that the first time he saw anyone for fatigue was in 2008 or 2009 (See Board hearing transcript, pages 4 and 5.)  The Veteran testified that he sleeps approximately 7 hours a day.  (See Board hearing transcript, page 8.)

The Board acknowledges the Veteran is competent to report that he feels tired; however, the Board finds that the Veteran's assertions as to onset and his first complaints to a clinician are less than credible when considered with the record as a whole.  The Board finds that the contemporaneous clinical records are more probative than the Veteran's statements made years later.  See Curry v. Brown, 7 Vet. 59 (1994).  As noted above, the August 2002 records reflect that the Veteran reported pain which occasionally awakens him from sleep at night, a 6 year history of fatigue, difficulty waking up in the morning, and the feeling that his sleep is not restorative.  The November 2005 record reflects that the Veteran reported that his joint pain is near constant and awakens him from sleep at night.  It was also noted that he has fatigue associated with nonrestorative sleep.  The Board notes there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  See also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In the present case, the Board may presume that the examiner was competent to annotate in the record the Veteran's reported symptoms and complaints in August 2002 prior to service in Southwest Asia.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009)(confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals.)  The Board also notes that the Veteran has given differing dates as to when his fatigue started, to include 1996, 2003, 2004, and 2005.  In sum, the Board finds that the clinical records are more probative than the Veteran's subsequent lay statements made for purposes of compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony). 

Chronic Fatigue Syndrome

Based on the record as a whole, the Board finds that service connection for a disability manifested by fatigue is not warranted.  The evidence of record does not support a finding of chronic fatigue syndrome.  For VA purposes, a diagnosis of chronic fatigue syndrome requires:

(1) New onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and 
(2) The exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and
(3) Six or more of the following:

i.    Acute onset of the condition
ii.	   low grade fever
iii.	   nonexudative pharyngitis
iv.	   palpable or tender cervical or axillary lymph nodes
v. 	   generalized muscle aches or weakness
vi.	   fatigue lasting 24 hours or longer after exercise
vii.	   headaches (of a type, severity, or pattern that is different from    
          headaches in the pre-morbid state)
viii.   migratory joint pains
ix.	   neuropsychologic symptoms
x.	   sleep disturbances
 
38 C.F.R. § 4.88a

Thus, while the Veteran may have fatigue, the evidence of record, as noted above, does not support a finding that the Veteran has chronic fatigue syndrome in accordance with 38 C.F.R. § 4.88a.  The Veteran testified that he works 40 hours a week.  He further testified that he has not had a problem at work due to fatigue; he also testified that he has taken naps at work, but only during breaks.  He testified that he has never had an adverse personnel action due to sleeping at work and he has never told anyone at work about his fatigue. (See Board hearing transcript, pages 6-8).  The March 2011 VA examination report reflects that the Veteran reported that he had missed less than one week in the past year, and the cause of the time lost was appointments.  The evidence is against a finding of a new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months.  

There has not been exclusion of all other clinical conditions that may produce similar symptoms.  While the Veteran's laboratory results and studies were negative for a cause of his fatigue, the examiners noted his nonrestorative sleep, excessive use of caffeine, and use of tobacco are possible causes of his fatigue.  In addition, the records reflect clinical opinions that his work schedule is more likely than not the cause of his fatigue, and his fatigue is a symptom of his dysthymic disorder.  Moreover, the Veteran has previously reported, as noted in the clinical records, that his joint pain interfered with his sleep.  

In addition, the evidence does not reflect six or more of the criteria listed above.  The Board notes that the Veteran does have clinical evidence of joint pain; however, the onset of such pain was prior to service in Southwest Asia.

In sum, the evidence is against a finding that the Veteran has chronic fatigue syndrome.

Undiagnosed Illness or Unexplained Multi-symptom Illness

The evidence does not support a finding that the Veteran has an undiagnosed illness manifested by fatigue, or fatigue as part of a chronic medically unexplained multi-symptom illness.  The Veteran's fatigue has been clinically attributed to his work schedule, sleep patterns, and his dysthmic disorder.

Even if the Veteran had fatigue of unknown etiology, the evidence does not reflect that the Veteran exhibited objective indications of a qualifying chronic disability during active military service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more post service. 38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  As noted above, the Veteran reported fatigue prior to service in Southwest Asia Theater, and that he did not experience it during deployment.  (See June 2003 post-deployment form).  The Veteran's complaint of fatigue is considered under 38 C.F.R. Part 4, DC 6354.  Under DC 6354, a 10 percent rating is warranted for symptoms which wax and wane but result in periods of incapacitation of at least one, but less than two weeks, total duration per year, or symptoms controlled by continuous medication.  An incapacitating episode is one that requires bed rest and treatment by a physician.  The clinical records do not reflect any bed rest by a physician.  To the contrary, the record reflects that the Veteran reported that he works 40 hours a week.  

The Board notes that compensation shall not be paid under 38 C.F.R. § 3. 317 if the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(c).  The evidence of record reflects that in August 2002, two months prior to the Veteran's service in Southwest Asia, he reported a six year history of fatigue.  Regardless of whether the Veteran had an actual six year history of fatigue, or a lesser or greater number of years in August 2002, he did have complaints of fatigue prior to deployment.  Thus, he is not entitled to service connection under 38 C.F.R. § 3.317.  VA has concluded that it would exceed the Secretary's statutory authority to compensate for aggravation of disabilities resulting from preexisting undiagnosed illnesses. 

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has a chronic disability manifested by fatigue that may otherwise be attributable to service.  

The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation of his fatigue.  Thus, his lay opinion does not constitute competent medical evidence and lacks probative value. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In addition, although he stated in his VA Form 9 that his fatigue is related to service in Iraq, the Veteran also testified that he does not know if his fatigue is related to his military service.  (See Board hearing transcript page 5.)  

In conclusion, the Board has considered whether the Veteran is entitled to a disability manifested by fatigue, to include as due to an undiagnosed illness, or as part of a medically unexplained multi-symptom illness, due to service in Southwest Asia during the Persian Gulf War or otherwise attributable to service.  The Board finds that the preponderance of the evidence is against the claim; therefore, the benefit of the doubt doctrine is not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


